CHATFIEDD, District Judge.
On the night of Saturday, August 29, 1915, the ocean-going tug M. Moran, with the mud scow Delaware in tow, proceeded up the North River to the dock at Ninety-Sixth street. The weather was misty and the night dark, but no question of ability to see signals enters into the case. When near Thirtieth street, the captain of the Moran went off watch and to bed, and the pilot took charge of the boat. About half past 1 Sunday morning, the Moran reached the slip between Ninety-Fifth and Ninety-Sixth streets, and found the ebb tide had begun to run along the shore.
The barge Delaware was for some reason left on the north side of Ninety-Fifth street, and the Moran backed out into the Hudson river. While so doing, she came in collision with the Coleraine, which was proceeding down the Hudson river on her way to Fiftieth street, North River. A revenue cutter was lying further down the river, and another a short distance above Ninety-Sixth street. A tug, the Wheeler, was on its way from Jersey City to 138th street, North River, where it was to obtain a barge to be towed down around the Battery and up the East River to Port Morris, so as to arrive there by 7 a. m.
The captain of the Wheeler testifies that he*met the Coleraine above Ninety-Sixth street, just at the time when the Wheeler was outside of the revenue cutter, which was anchored some distance off the ends of the piers. This captain testifies that he exchanged one-whistle signals with the Coleraine, and that the Wheeler and the Coleraine *637passed port to port, thus putting the Coleraine outside of the Wheeler at that point.
The Coleraine heard no signals from the Moran, but observed the Moran coming out stern first about midway between Ninety-Fifth and Ninety-Sixth streets, blew her a one-whistle signal, which was not answered, and then blew alarm whistles, which were not answered. The Moran struck the Coleraine amidships on her port side, with such force as to cut a deep gash in the hull of the Coleraine through her guard and rail. The boats drifted apart, the Coleraine then being able to work in so as to be beached upon the rocks near Ninety-First street, where her crew swam ashore. The Moran, according to the witnesses upon the Coleraine, continued backing out into the river until near the middle of the stream, before she began to work in toward shore, and finally brought up near Eightieth street, where she was moored for the night.
It appears from the testimony that the rudder of the Moran was jammed in -the collision, so that the steering gear would not work, and that the boat had to be maneuvered by alternating operations of the engines until she was close to shore. The captain of the Moran testifies that he was asleep until they reached Ninety-Sixth street, when he was awakened by the noise at the time of mooring the Delaware, and that his attention waá attracted by the deckhand on the Moran, who called to “go ahead.” This was followed by a slight bump. He looked out of the window alongside of his bed, upon the •starboard side of the Moran, Rnd saw that she was (as he estimates) 15 feet from the side of the Ninety-Fifth Street Pier. The witness was then about opposite the end of the pier, and this was just after he felt the shock of the collision. He dressed, went on deck, and found the Moran headed down the river some 50 or 60 feet off .the end of the Ninety-Fifth Street Pier. He was told by the pilot that they had “plugged a. Tracy boat” and that the steering gear was damaged. He then ran down to look at the steering gear, later noticed that the Moran was backed out into the river to a point further than the Coleraine, and that she subsequently floated and worked down the river to the point near Eightieth street where she was moored.
The pilot in charge of the Moran testifies that he backed away from the Delaware to the middle of the slip. The Moran works to port when under a stern reversed engine, and the pilot heard or saw nothing of the Coleraine until she suddenly appeared, close to the Moran and coming out from behind the end of the pier at Ninety-Sixth street, under the stern of a large garbage scow, which was moored on the south side of the Ninety-Sixth Street Pier.
The pilot of the Moran testifies that he heard alarm whistles from the Coleraine, but no previous single whistle, and that he did not answer the alarm whistles, as it was too late to avoid collision; that he immediately reversed his engines, so as to send the boat full speed ahead; that the way of the Moran was substantially stopped by the time she came in collision with the Coleraine. He then ran her ahead until he was compelled to stop by the vessels in the slip, but that in the meantime he had inquired of those upon the Coleraine if any one was hurt, and *638that, thereafter finding the steering gear jammed, he backed out into the river to a safe distance, and from there floated down the river ■and worked ashore.
The severity of the injury inflicted on the Coleraine would indicate that the Moran was backing with considerable speed, and that she did not reverse her engines for any length of time before the collision. The captain of the garbage scow, which was moored on the south side of Ninety-Sixth street, testifies that he was awakened by the noise made when the tug Moran brought in the Delaware; that he went on deck and saw the whole occurrence. He testifies that the Moran left the Delaware, and, without blowing any signals whatever, backed straight out of the slip into the Coleraine, and then out into the river and substantially half way across. He thus corroborates the witnesses for the Coleraine.
It does not appear that the lookout upon the Moran was in his place, •or that he reported the Coleraine in time, while the lookout upon the Coleraine was seated upon the starboard side of that vessel, smoking •a cigarette, and did not observe the Moran as quickly as the pilot, who was in charge of the wheel. The admission of the pilot of the Moran upon the stand, as well as that of the Moran’s captain, indicates full appreciation of the Moran’s responsibility for carelessness. They impressed the court with the feeling that they were trying to state the events as they happened and at the same time excuse liability therefor.
The facts do not seem to justify the conclusion that the Moran continued out into the river without reversing, or that she was entirely oblivious of having run the Coleraine down, or disregardful when her presence was brought to her attention. It would seem that her engines may have been reversed (started running forward), and that her reason for then backing so far out in the river was because of the injury to her own rudder. But the testimony as to the location of the boats just before the collision, even assuming that the Coleraine had turned in somewhat after passing the revenue cutter, does not indicate that she was so close to the Ninety-Sixth Street Pier as to prevent observation ■on the part of the Moran. As She was headed for Fiftieth street, and had come around the revenue cutter, she was not violating the rule which forbids navigating under the heads of the piers.
If the captain of the Moran is correct as to the location of his boat when he was awakened by the alarm whistles, it is evident that the accident happened down opposite the Ninety-Fifth Street Pier, rather than up at Ninety-Sixth street, and that the Moran was proceeding out at too great a speed for safety to any boat which might have a right to be close to the mouth of the slip. The testimony would seem to show, also, that the Moran did not blow a slip whistle when leaving the slip, even if one was blown as she left tire Delaware. The Coleraine did give navigation signals, which should have been heeded by the Moran.
The whereabouts of the lookout on the Coleraine had no effect upon the situation, but the absence of a proper lookout on the Moran, when •coupled with her speed, shows negligence sufficient to fix responsibility. The Nevada, 106 U. S. 154, 1 Sup. Ct. 234, 27 L. Fd. 149. The Moran had the Coleraine on her starboard hand, and, as the collision *639must have occurred some distance outside of the piers, the failure of the lookout and the neglect to give whistle signals would further fix liability upon the' Moran. The Reliable, 183 Fed. 116, 105 C. C. A. 406; The Columbia, 205 Fed. 898, 124 C. C. A. 230.
The libelant Tracy may have a decree, and the cross-libel will be dismissed.

<gE5>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes